DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species A, claims 9-14 in the reply filed on 12/4/20 is acknowledged.
Claim Objections
3.	Claim 4 is objected to because of the following informalities:  the limitation “the load-state capacity comprises one of the rated capacity of the battery and a sub-capacity of the battery less than the rated capacity of the battery” in lines 2-4 is improper alternative claiming.  Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the load-state capacity comprises one of the rated capacity of the battery or a sub-capacity of the battery less than the rated capacity of the battery”.   Appropriate correction is required.
4.	Claim 5 is objected to because of the following informalities:  the limitation “the load-state capacity of the battery comprise at least one of a voltage, a charge capacity, a current capacity, and a power capacity” in lines 3-4 is improper alternative claiming.  Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as comprise at least one of a voltage, a charge capacity, a current capacity, or a power capacity”.  Appropriate correction is required.
5.	Claim 8 is objected to because of the following informalities:  the limitation “the configuring the set of battery modules comprises using at least one of an electrical circuit and an actuator to configure the set of battery modules” in lines 1-3 is improper alternative claiming.  Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the configuring the set of battery modules comprises using at least one of an electrical circuit or an actuator to configure the set of battery modules”. Appropriate correction is required.
6.	Claim 11 is objected to because of the following informalities:  the limitation “electronic circuit configured to perform at least one of connecting to the battery and disconnecting from the battery” in lines 2-3 and “electronic circuit to perform the at least one of connecting to the battery and disconnecting from the battery” in lines 7-9 are improper alternative claiming.  Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitations have been interpreted as “electronic circuit configured to perform at least one of connecting to the battery or disconnecting from the battery” and “electronic circuit to perform the at least one of connecting to the battery or disconnecting from the battery”.  Appropriate correction is required.
7.	Claim 13 is objected to because of the following informalities:  the limitation “the load-state capacity comprises the rated capacity of the battery and a sub-capacity of the battery” in comprise at least one of a voltage, a charge capacity, a current capacity, and a power capacity” in lines 5-6 are improper alternative claiming.  Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitations have been interpreted as “the load-state capacity comprises the rated capacity of the battery or a sub-capacity of the battery”  and “the battery comprise at least one of a voltage, a charge capacity, a current capacity, or a power capacity”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 5 recites the limitation "the respective partial power capacities of the battery modules included in the plurality of battery modules" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the respective partial capacities of the set of battery modules included in the plurality of battery modules" as there is antecedent basis.

12.	Claim 12 recites the limitation "the battery connected to the load" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the battery connected to a load".
13.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.	Claim 13 recites the limitation "the respective partial power capacities of each of the battery modules," in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the respective partial capacities of each of the plurality of battery modules," as there is antecedent basis.
Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallmark et al. (US 2018/0254651) as cited in IDS dated 6/26/19.
Regarding claim 1, Hallmark discloses  a method, the method comprising: determining a load-state of a battery ([0057], Fig. 11), the battery comprising a plurality of battery modules (battery submodules 20, Fig. 1, [0027]), the battery having a rated capacity(batteries necessarily possess such a property [0033]) and each of the plurality of battery modules having a respective partial capacity less than the rated capacity(ongoing battery capacity of the one or more of  the plurality of battery cells [0033]); selecting, based on the load-state of the battery, a set of battery modules, among the plurality of battery modules, to produce a load-state capacity of the battery, the load-state capacity of the battery comprising a combination of the respective partial capacities of the set of battery modules (Fig. 11, [0056]-[0058]); and, configuring the set of battery modules to produce the load-state capacity of the battery(Fig. 11, [0056]-[0058]).
Regarding claim 2, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses the configuring the set of battery modules to produce the load-state capacity comprises disconnecting, from the battery, battery modules among the set of battery modules([0053]).
Regarding claim 3, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses the load-state comprises the battery disconnected from a load(sleep mode or no load [0053]), and wherein the load-state capacity comprises a sub-capacity of the battery less than the rated capacity of the battery (power demand scaling[0053]).

Regarding claim 5, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses  the rated capacity of the battery, the respective partial capacities of the set of  battery modules included in the plurality of battery modules, and the load-state capacity of the battery comprise at least one of a voltage ([0057]), a charge capacity([0045]), a current capacity([0057]), or a power capacity([0057], [0033]).
Regarding claim 6, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses the rated capacity comprises a regulated capacity(output power of the battery submodules may be conditioned, limited or otherwise altered [0046]).
Regarding claim 7, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses the method further comprises: determining a change in the load-state of the battery([0026], [0057]); and, in response to the determining the load-state of the battery, reconfiguring a battery module, included in the set of battery modules, to produce a modified load-state capacity of the battery([0026], [0057]).
Regarding claim 8, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses the configuring the set of battery modules comprises using at least one of an electrical circuit  to configure the set of battery modules([0010], [0044], Fig. 1).
Regarding claim 9, Hallmark discloses  a battery system (power system 10, Fig. 1, [0025]), the battery system comprising: a battery (battery submodules 20, Fig. 1, [0027]), the battery having a rated capacity(batteries necessarily possess such a property [0033]), the battery 
Regarding claim 10, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses  the control system configured to configure the set of battery modules to produce the load-state capacity comprises the control system further configured to disconnect, from the battery, a battery module, included in the set of battery modules([0053]), to produce a sub-capacity of the battery less than the rated capacity of the battery(power demand scaling[0053]).
Regarding claim 11, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses the battery system further comprising an electronic circuit configured to perform at least one of connecting to the battery or disconnecting from the battery a battery module included in the set of battery modules([0044], [0053], Fig. 1); and, wherein the control system configured to configure the set of battery modules to produce the load-state capacity of the battery comprises the control system further configured to produce the load-state capacity of the battery using the electronic circuit to perform the at least one of connecting to the battery or disconnecting from the battery the battery module included in the set of battery modules([0049], [0053], Figs. 1 & 8).
Regarding claim 12, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses the control system configured to configure the set of battery modules 
Regarding claim 13, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses the load-state capacity comprises the rated capacity of the battery ([0033]) or a sub-capacity of the battery, the sub-capacity less than the rated capacity([0053]); and, wherein the rated capacity of the battery, the respective partial capacities of each of the plurality of battery modules, and the sub-capacity of the battery comprise at least one of a voltage ([0057]), a charge capacity([0045]), a current capacity([0057]), or a power capacity([0057], [0033]).
Regarding claim 14, Hallmark discloses all of the claim limitations as set forth above. Hallmark further discloses the rated capacity comprises a regulated capacity([0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724